DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 2/2/22 are acceptable to the examiner.

REASONS FOR ALLOWANCE
Claims 1-6, 8-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious wherein the fiber optic adapter, a preterminated end of the fiber optic drop cable, and a portion of the fiber optic drop cable are in the interior of the enclosure box; wherein the enclosure box is configured to prevent access to the fiber optic adapter, the preterminated end of the fiber optic drop cable, and the portion of the fiber optic drop cable that are in the interior of the enclosure box when the backplate is installed to a surface and to the backplate; wherein the backplate is a planar member having raised ribs extending from a front surface of the planar member; wherein the backplate includes a plurality of latches extending from the front surface of the planar member inward of the top edge, the bottom edge, and the two opposed side edges into the interior of the enclosure box; wherein the latches are configured to interlock with a complementary latching structure on the enclosure box; wherein the inward location of the latches prevents the latches from being accessible when the latches are interlocked with the latching structure such that the latches and the complementary latching structure are configured 
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the enclosure box is configured to prevent access to the fiber optic adapter, the preterminated end of the fiber optic drop cable, and the portion of the fiber optic drop cable that are in the interior of the enclosure box when the backplate is installed to the support structure and to the backplate; wherein the backplate includes a plurality of latches that extend into the interior of the enclosure box and are configured to interlock with a complementary latching structure on the enclosure box to secure the enclosure box to the backplate after the backplate is attached to the 
It is noted that claim 4 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the enclosure is configured to prevent access to the fiber optic adapter, the preterminated end of the fiber optic drop cable, and the portion of the fiber optic drop cable that are in the interior of the enclosure when the backplate is installed to the support structure and to the backplate; wherein the backplate includes a plurality of latches that extend into the interior of the enclosure box and are configured to interlock with a complementary latching structure on the enclosure to secure the enclosure to the backplate after the backplate is attached to the support structure; and wherein the location of the latches in the interior of the enclosure prevents the latches from being accessible when the latches are interlocked with the complementary 7Application No. : 16/893,278Attorney Docket No.: 0374.0432 latching structure such that the latches and the complementary latching structure are configured to prevent the enclosure from being removed from the backplate when being attached thereto in combination with the rest of claim 17 at least for the reasons stated by Applicant in the Remarks section filed 2/2/22.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).